UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report June 30, 2014 Evermore Global Value Fund Table of Contents Shareholder Letter & Management Discussion of Fund Performance 1 Sector Allocation 11 Expense Example 12 Schedule of Investments 14 Statement of Assets and Liabilities 18 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 28 Additional Information 42 Privacy Notice 43 Evermore Global Value Fund Elements of Our Special Situations Approach to Investing At Evermore Global Advisors, we employ a special situations approach to investing.We seek to leverage our deep operating and investing experience and extensive global relationships to identify and invest in companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking To Generate Value . • Catalyst-Driven Investing.We do more than pick cheap stocks and hope for their prices to rise.We invest in companies where a series of catalysts exist to unlock value.The catalysts we look for reflect strategic changes in the company’s management, operations or financial structure that are already underway.They are not broadly recognized, but they are likely to have a significant impact on a stock’s performance over time. Supporting Our Active Value Orientation . • Original Fact-Based Research.We do not rely on brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and identify catalysts to unlock value.We also perform detailed business segment analysis on each company we research. • Business Operating Experience.Our senior team has hands-on business operating experience; including starting and managing businesses, sitting on company boards, and assisting management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. • A Global Network of Strategic Relationships.Over the past 20 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. • Taking a Private Equity Approach to Public Equity Investing.When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. • Always Active, Sometimes Activist.We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Global Value Fund Executing Our Approach . • Targeting Complex Investment Opportunities.We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. • Investing Across the Capital Structure.We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). • Investing in Merger Arbitrage and Distressed Situations.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. • Exploiting Short Selling Opportunities.We will seek to take advantage of short selling opportunities to address currency, security, sector and market risk. • Tactically Managing Cash Levels.We are not afraid to hold significant cash positions when it makes sense for the portfolios. 2 Evermore Global Value Fund A Letter from the Portfolio Manager David Marcus Portfolio Manager Dear Shareholder: For the six months ended June 30, 2014, Class I shares of the Evermore Global Value Fund (“Fund”) were up 0.34% vs. 6.18% for the MSCI ACWI Index. Despite a disappointing first half of the year, we ended the period with a portfolio that we believe is full of extremely attractive special situations. On the macro front, the European Central Bank (“ECB”) announced a range of measures, including cutting its overnight lending rate from 0.25% to 0.15%, its key deposit rate to negative 0.10%, and the introduction of cheap four year loans designed to help small businesses.ECB President Mario Draghi also indicated that even further stimulus would be considered if inflation remained at current low levels.In the U.S., the economy has been moving forward with real improvements in employment and consumer spending.Asian markets across the board were also strong in the first half of the year largely based on a combination of stimulus measures and positive economic data across the region. What do all these data points mean for the economy?The short answer is that we don’t know.Our research tells us that a likely big picture outcome for the coming years will be slow, choppy, and uneven growth across different geographies and industries. One data point that reinforces this view is the explosion of spin-offs and planned spin-offs that we have seen in the market in the first half (“H”) of 2014 (28 completed in 1H 2014 versus 18 in 1H 2013, representing a 56% increase) (Spin-Off Research, Volume XVIII Issue 7). Today, companies that have successfully cut costs and increased margins are out of options to grow the bottom line because top line growth isn’t materializing.A logical step for these companies to create shareholder value is to spin off lower margin businesses into separate companies, leaving the parent company with an even better margin profile and ideally a higher stock price. We are seeing this type of corporate action activity across the U.S. (e.g., National Oilwell Varco, Occidental Petroleum, Timken, Weyerhaeuser) and Europe (e.g., Abengoa, Royal Dutch Shell, Metso), which makes for a plentiful source of ideas to evaluate.We are big believers in the opportunities spin-offs can offer.They are generally not well understood parts of larger companies that can come to the market extremely mispriced. To me, the first half of 2014 feels remarkably similar to the same period in 2013.The world is a risky place; geopolitical risk is rising in some places, falling in others.Investor sentiment is tepid as some are haunted by regret caused by not making the most of a rising market, while others fear the thought of investing before a falling 3 market.Investment news is constantly bifurcated; all-time highs in the U.S. are met with fears of a slowdown in the global rate of recovery, questions about a double dip European recession, inflation, deflation, etc.The news is so mixed that it scares investors.We continue to believe that this type of uncertainty and caution can provide tremendous opportunities for what we focus on – investing in special situations. In our view, the asset quality within the Fund’s portfolio remains excellent, and our discount-to-intrinsic-value for many longer-term holdings is higher today than it was 6 months ago.These expanded discounts have come from some combination of stock declines, and, fundamental business improvements at both operational and financial levels, which in our view have resulted in intrinsic value accretion. Portfolio Construction and Activity As of June 30, 2014, the Fund continued to maintain a large percentage of its assets in European special situations, as we continue to believe the region continues to offer the best investment opportunities.As of June 30, 2014, the Fund’s geographic breakdown (as a percent of net assets) was as follows: Region % of Net Assets Europe 58.1% U.S. and Canada 25.4% Asia 9.6% Cash & Equivalents 6.9% We exited a number of portfolio positions during the first half of the year, including JSFC Sistema, our only Russian holding.While we believe the company’s valuation remains compelling, we decided to take profits and move on purely out of concerns of what economic sanctions could do to the cash flows and earnings of Russian companies overall and to Sistema more specifically. We take into account many considerations when valuing companies, including risk vs. rewards scenarios, but once discussions move to economic sanctions where politics can drive corporate profitability, we decided to move on from the position.We will continue to monitor the situation in Russia with openness to considering this company for future investment if and when the Ukraine crisis comes to a more rational conclusion. Portfolio Review The largest contributors and detractors to Fund performance for the six months ended June 30, 2014 were: Contributors Detractors OPAP SA (Greece) Sevan Drilling ASA (Norway) ThyssenKrupp AG (Germany) Comverse Inc. (U.S.) Prime Office AG (Germany) Pulse Seismic Inc. (Canada) CFE (Belgium) JSFC Sistema GDR (Russia) Maire Tecnimont S.p.A. (Italy) Sky Deutschland AG (Germany) 4 Below please find our thoughts on several of the aforementioned top contributors and leading detractors.We took advantage of weakness in the second quarter by opportunistically adding to many of our positions that detracted from performance. ThyssenKrupp (TKA GY)We met with the management of ThyssenKrupp AG several times during the first half of the year, which served to reinforce our conviction in the quality of the management team as they focus to aggressively clean up and transform the operations of this once lumbering giant that at its core has extremely attractive industrial assets.TKA was one of the largest contributors to performance during both the first and second quarters this year. When we back out the value of the non-core assets including steel operations at modest valuations, a compelling group of specialty industrial businesses at just over 4 times cash flow is created. Maire Tecnimont (MT IM)We initiated our position in Maire Tecnimont during the first quarter of 2014.This Italian engineering, procurement and construction company fell off investors’ radar as it emerged from the brink of bankruptcy last year.Since establishing our position, the stock appreciated more than 50% in early April from our initial entry as both investors and analysts alike started to wake up to the restructuring story and compelling valuation.During the second quarter, the stock price declined by 14%.This decline came on no company-related news to warrant such a fade. In fact, MT had another strong quarter with higher-margin new orders, improved margins and is on track with non-core asset sales.These incremental milestones have led us to have an even stronger conviction in the new CEO’s ability to execute his turnaround successfully.Based on our estimates, MT is implicitly trading under 6 times earnings before interest, taxes, depreciation and amortization (“EBITDA”).MT’s closest competitors trade between 8 and 9 times EBITDA despite having greater risk profiles. Sevan Drilling (SEVDR NO)Sevan stock sold off further in the first six months of the year due to the fear of overcapacity of rigs in the first half of this year.During the quarter, Sevan successfully launched their third rig, Sevan Louisiana, and continued ahead with their cost cutting efforts.The main market concern about the company is how they will fill the funding gap of approximately $80 million for their 4th rig, which is nearing completion.While the market believes the company will have to raise debt to take delivery, our analysis has indicated the company will be able to self-fund this payment.Despite the poor share price performance, we believe the value of the company based on the replacement value of their rigs is between 6 and 7 Norwegian Krona per share (~$0.98 – $1.14). Comverse (CNSI)This U.S.-based billing software and digital services provider spun out from the parent holding company in late November 2012.Since May 2012, the new CEO implemented a cost cutting and refocusing plan, industrialized the new billing system and improved operating margins.Starting mid-December last year, a U.S.-based activist investor amassed a 6.1% stake becoming the third largest shareholder and a board member.The activist shareholder’s involvement helped propel the stock from $32 to $40.During the second quarter, Comverse announced surprisingly weaker earnings, lower bookings and deferred projects.Poor results along 5 with a somewhat small corporate buyback announcement contributed to the stock price falling precipitously in the second quarter.We estimate the stock trades at 4.5 times earnings before interest and taxes (“EBIT”) or at over a 50% discount to peers ranging from 10.5 to 11 times multiple.The company has net cash that is over 50% of its market cap and has $280 million of deferred tax assets.We continue to closely monitor the timing of management’s implementation of its restructuring plan. Amongst our holdings there were significant news/developments in the following names: Fomento de Construcciones y Contratas (FCC SM)FCC announced that it completed a significant restructuring of its debt. It is now focused on asset sales, streamlining and aggressively paying down debt. Vivendi (VIV FP)Vivendi announced the sale of its telecom business, SFR, to French cable television company Numericable. Vivendi will receive €13.5 billion (~$18.3 billion) in cash plus a 20% stake in the combined new company. Also, in June, Vincent Bolloré became Chairman.We believe Mr. Bolloré orchestrated most of the new focus and restructuring at Vivendi as a board member and will now accelerate the process as chairman. We believe they are creating the largest music rights and publishing business in the world at less than 8 times cash flow, while giving no value to Vivendi’s “other” assets, including 5% of Spotify.The company is in the process of transforming itself from having a balance sheet with a sizable net debt position to a company with a net cash position. Sky Deutschland (SKYD GY)21st Century Fox, which controls about 54.8% of Sky Deutschland, announced that it will seek to acquire the 45.2% of the company it does not currently own. We believe the stock remains undervalued and expect a bid over the coming months. ING Groep NV (INGA NA)ING Groep, the Dutch banking group, continued its transformation with the announcement of the Initial Public Offering (IPO) of its European and Japanese insurance operations which will trade in The Netherlands and will be called NN Group (NN NA).The company said that it would sell about 27% of the equity in the third quarter and has specific deadlines by which time it must fully divest itself of this asset completely.While the IPO will be at a valuation that is higher than we had included in our original analysis of ING Groep, itactually came to the market at 60% of book value and just over 7 times conservative earnings with a 5% dividend yield. Just as the IPO of ING Groep’s U.S. business, Voya Financial (VOYA; also a Fund holding), was extremely attractive, we wound up participating in NN Group’s IPO in early July.What started off as a cheap, interesting, misunderstood restructuring of one of the largest banks in Europe (ING Groep) has evolved into three very different and distinctive investments for the Evermore Global Value Fund. Each of these holdings, ING Groep, Voya Financial and NN Group offer different businesses, management teams, and opportunities for their businesses going forward. ING Groep is working its way back to being a retail, commercial and corporate focused bank. As it continues to sell non-core assets, paying down the government bailout and redeploying all its efforts on its core businesses, it has been re-emerging 6 as one of the best managed banks in Europe. The stock has begun to be revalued and while it is trading at €10 (~$13.60) vs. around €7.50 (~$10.20) per share when we first initiated the position. It is trading at 85% of book value and 8 times our expected earnings for fiscal 2015. Voya Financial is the old ING U.S. business. It is comprised of retirement assets including over $120 billion as custodian for various 401k and other retirement plans, annuities and insurance. It was brought to the market last summer and was priced at 40% of book value and about 9 times earnings. The stock has been up substantially but still trades too cheaply at just over 70% of book value and 11x our expectations of fiscal 2015 earnings. NN Group is the European and Japan insurance and annuity business of ING Groep. It is the largest life insurance company in The Netherlands. Their book of business includes a variety of life and non-life insurance businesses and annuities. They have had some issues related to the way they have marketed certain insurance policies. Our view is that this is more than compensated for in the low valuation at the IPO — 60% of book value and 7 times this year’s earnings. Stocks like NN Group and Voya Financial come to the market with no prior history as public companies. They are being sold by a motivated seller who, in this case, has a specific timeline in its agreement with the Dutch government and ECB to dispose of all non-core assets. In our view, this creates remarkably compelling opportunities. One-off opportunities like this are popping up more and more. Sometimes they are sold as an IPO and in other cases like Osram AG (the former lighting division of Siemens and a former holding of the Fund) they are distributed to shareholders who in many cases do not understand them and sell them off, which create opportunities for special situations focused investors like us. Closing Thoughts As I attempt to do every year, I attended the Berkshire Hathaway annual shareholder meeting in May and unfortunately it was nothing like it was when I first went in 1998.Although very well-attended sixteen years ago, it has become a zoo and in my view too crowded.Mr. Buffett and Mr. Munger have themselves an unimaginably huge fan base and many value investors now view an Omaha trip as a rite of passage. I go for two reasons:First, it is always good to get a recalibration on long term thinking, the power of compounding, and the importance of buying right.Second, I get to reconnect and spend time with many investors in the industry who I respect.Omaha has always been a great venue to exchange ideas, talk about worldviews, and, to listen and observe. 7 I came away from my meetings with other investors with the impression that there is a lack of conviction about the opportunities other investors are seeing.Formal investment presentations were made with a tepid tone and delivered with what seemed like a lack of confidence.Conversely, we have never had more conviction.Top to bottom, I believe the quality of our portfolio remains extremely high, opportunities are abundant, and that this is an exciting time for special situations investors like Evermore. We once again thank you for your continued confidence and support. Sincerely, David E. Marcus Portfolio Manager 8 Management’s Discussion of Fund Performance The Evermore Global Value Fund had a disappointing first six months of the year, as second quarter negative performance all but erased first quarter performance.Economic news and data across the globe was generally positive, as central banks continued with a variety of stimulus measures.The Fund maintained significant exposure to European markets with over 58% of the Fund’s net assets dedicated to special situations opportunities in the region. For the six months ended June 30, 2014, Class I shares of the Evermore Global Value Fund (“Fund”) were up 0.34% vs. 6.18% for the MSCI ACWI over the same period.During the first half of 2014, the Fund held 20 securities that detracted from the Fund’s investment performance and 26 securities that contributed to Fund performance.The biggest detractors to performance in the first six months of 2014 were Sevan Drilling ASA (Norway), Comverse Inc. (U.S.), Pulse Seismic Inc. (Canada), JSFC Sistema (Russia), and Sky Deutschland AG (Germany).The biggest contributors to performance for the first six months of the year were OPAP SA (Greece), ThyssenKrupp AG (Germany), Prime Office AG (Germany), CFE (Belgium), and Maire Tecnimont S.p.A. (Italy). As of June 30, 2014, our largest ten positions were Ambac Financial Group, Inc. (5.9%), Fomento de Construcciones y Contratas (4.9%), Vivendi SA (4.8%), Sky Deutschland AG (4.8%), OPAP SA (4.4%), ThyssenKrupp AG (4.2%), CFE (4.1%), Bolloré (3.9%), ING Groep NV (3.8%), and Prime Office AG (3.7%).These top 10 positions represented approximately 44.5% of the Fund’s net assets as of June 30, 2014.The Fund’s cash position stood at approximately 7.0%. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk. Principal loss is possible.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. This risk is greater for investments in emerging markets. Investing in smaller companies involves additional risks such as limited liquidity and greater volatility. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually grater for longer-term debt securities. Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Additional special risks relevant to our Funds involve derivatives and hedging. Please refer to the prospectus for further details. Please refer to the Schedules of Investments for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 9 The MSCI All-Country World Index (MSCI AWCI) is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax. The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Market Cap is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share. Discount to intrinsic value is calculated by dividing the market price of a company’s stock by its intrinsic value and then subtracting 1. Intrinsic Value Accretion means the growth in a company’s intrinsic value. EBITDA is earnings before interest, taxes, depreciation and amortization is an approximate measure of a company’s operating cash flow based on data from the company’s income statement. Must be preceded or accompanied by a prospectus. The Evermore Funds are distributed by Quasar Distributors, LLC. 10 Evermore Global Value Fund SECTOR ALLOCATION as a Percentage of Net Assets at June 30, 2014 (Unaudited) # Cash equivalents and liabilities in excess of other assets. 11 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2014 (Unaudited) As a shareholder of the Evermore Global Value Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges or loads; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/14 – 06/30/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account value and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples 12 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2014 (Unaudited), Continued that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/14 6/30/14 1/1/14 – 6/30/14* Class A Actual Class A Hypothetical (5% annual return before expenses) Class I Actual Class I Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s expense ratios for the most recent six-month period, including interest expense and dividend expense on securities sold short, of 1.61% for Class A shares and 1.36% for Class I shares multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 13 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 88.0% Automobiles – 1.3% EXOR SpA (Italy) $ Building Products – 3.2% LIXIL Group (Japan) Cable & Satellite – 4.8% Sky Deutschland AG (Germany)* Casinos & Gaming – 6.0% OPAP SA (Greece) Universal Entertainment Corp. (Japan) Construction & Engineering – 12.4% Compagnie d’Enterprises (Belgium) Fomento de Contrucciones (Spain)* Maire Tecnimont SpA (Italy)* Diversified Financial Services – 8.9% Ackermans & van Haaran NV (Belgium) ING Groep NV (Netherlands)* Voya Financial, Inc. (United States)1 Diversified Telecommunication Services – 2.1% Comverse, Inc. (United States)* Household Durables – 2.1% Retail Holdings NV (Hong Kong) Industrial Conglomerates – 9.4% Bollore SA (France) K1 Ventures Ltd. (Singapore) Thyssenkrupp AG (Germany)* Insurance – 8.4% Ambac Financial Group, Inc. (United States)* UNIQA Insurance Group AG (Austria) Machinery – 3.3% Vossloh AG (Germany) Media – 9.3% Promotora de Informaciones SA (Spain)* Promotora de Informaciones SA – Class A – (Spain) ADR* Promotora de Informaciones SA – Class B – (Spain) ADR* SONY Corp. (Japan) Vivendi SA (France)1 Multi-line Insurance – 6.5% American International Group, Inc. (United States) Genworth Financial, Inc. (United States)*1 The accompanying notes are an integral part of these financial statements. 14 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited), Continued Shares Value Oil & Gas Drilling – 2.3% Sevan Drilling AS (Norway)* $ Oil & Gas Equipment & Services – 1.6% Pulse Seismic, Inc. (Canada)* Other Diversified Financial Services – 2.7% American Capital Ltd. (United States)* Real Estate Management & Development – 3.7% Prime Office AG (Germany)* TOTAL COMMON STOCKS (Cost $192,671,355) PARTNERSHIPS & TRUSTS – 2.3% Real Estate Investment Trust – 2.3% Gramercy Property Trust, Inc. (United States) TOTAL PARTNERSHIPS & TRUSTS (Cost $4,289,877) RIGHTS – 0.2% Construction Materials – 0.2% Italcementi SpA – Expiration: July, 2014 (Italy) TOTAL RIGHTS (Cost $536,363) WARRANTS – 2.3% Consumer Finance – 0.5% Capital One Financial Corp., Expiration: November 2018, Exercise Price: $42.13 (United States)* Diversified Financial Services – 0.8% Bank of America Corp., Expiration: January 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October 2018, Exercise Price: $42.42 (United States)* Insurance – 1.0% Ambac Financial Group, Inc., Expiration: April 2023, Exercise Price: $16.67 (United States)* TOTAL WARRANTS (Cost $4,284,075) The accompanying notes are an integral part of these financial statements. 15 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited), Continued Contracts Value CALL OPTIONS PURCHASED – 0.2% Hedges – 0.2% CurrencyShares Swiss Franc,3 Expiration: September 2014, Strike Price: 112 CHF (Switzerland) $ SPDR Gold Shares,2 Expiration: September 2014, Strike Price: $133 (United States) TOTAL CALL OPTIONS PURCHASED (Cost $738,531) PUT OPTION PURCHASED – 0.00%^ Hedges – 0.0% CAC 40 Index,2 Expiration: September 2014, Strike Price: 4000 EUR (France) TOTAL PUT OPTION PURCHASED (Cost $516,800) Shares SHORT-TERM INVESTMENT – 7.4% Money Market Fund – 7.4% Invesco Liquid Assets Portfolio – Institutional Class, 0.06%4 TOTAL SHORT-TERM INVESTMENT (Cost $18,879,118) TOTAL INVESTMENTS IN SECURITIES – 100.4% (Cost $221,916,119) Liabilities in Excess of Other Assets – (0.4)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ADR American Depositary Receipt CHF Swiss Franc EUR Euro ^ Less than 0.05%. 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 10 shares per contract. 3 100 shares per contract. 4 Seven-day yield as of June 30, 2014. 16 Evermore Global Value Fund COUNTRY ALLOCATION at June 30, 2014 (Unaudited) Percent of Country Net Assets United States 23.8% Germany 15.9% France 8.8% Spain 8.2% Belgium 6.3% Japan 6.1% Italy 4.9% Greece 4.4% Netherlands 3.7% Austria 3.5% Norway 2.3% Hong Kong 2.1% Canada 1.6% Singapore 1.4% Switzerland 0.0% Cash & Equivalents^ 7.0% 100.0% ^ Includes cash equivalents and liabilities in excess of other assets. 17 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited) ASSETS Investments in securities, at value^ (Note 2) $ Unrealized gain on forward foreign currency contracts Foreign currency (cost $704,333) Receivables: Fund shares sold Dividends and interest, net Currency receivable Due from broker, net Prepaid expenses Total assets LIABILITIES Unrealized loss on forward foreign currency contracts Payables: Due to custodian Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments, foreign currency transactions & forward currency contracts ) Net unrealized appreciation on investments, foreign currency transactions & forward foreign currency contracts Net assets $ ^Cost of investments $ The accompanying notes are an integral part of these financial statements. 18 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited), Continued Class A: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Maximum offering price per share* $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ * The maximum offering price per share is calculated as the net asset value per share as of June 30, 2014 divided by (1-front-end sales charge (5%)):$11.87/95.00%.In addition, Class A share investments of $1 million or more, which are purchased at Net Asset Value, are subject to a 0.75% contingent deferred sales charge (“CDSC”) if redeemed within 12 months. The accompanying notes are an integral part of these financial statements. 19 (This Page Intentionally Left Blank.) 20 Evermore Global Value Fund STATEMENT OF OPERATIONS for the Six Months Ended June 30, 2014 (Unaudited) INVESTMENT INCOME Income Dividends (net of $162,372 foreign withholding tax) $ Interest Other income Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Custody fees Legal fees Distribution fees – Class A Registration fees Fund accounting fees Audit fees Chief Compliance Officer fees Reports to shareholders Trustee fees Insurance expense Miscellaneous expenses Total expenses Fees recouped Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments, foreign currency transactions & forward foreign currency contracts Change in net unrealized appreciation on investments, foreign currency translations & forward foreign currency contracts Net realized and unrealized gain on investments, foreign currency transactions & forward foreign currency contracts Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 21 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, December 31, 2014# INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments, foreign currency transactions & forward foreign currency contracts ) Change in unrealized appreciation on investments, foreign currency translations & forward foreign currency contracts Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares – Class A Net decrease in net assets derived from net change in outstanding shares – Class C — ) Net increase in net assets derived from net change in outstanding shares – Class I Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 22 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2014# December 31, 2013 Class A Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed1 ) Transfer in from Class C* — — Net increase $ $ Class C Shares sold — $
